DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s election filed February 01, 2021. Claims 1-10 are pending, in which claim 10 is non-elected without traverse as treated.

 	 Election/Restrictions
Applicant's election filed February 01, 2021 of  Group I, method claims 1-9 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, and because the election is implicitly “without traverse”,  the election has been treated as an election without traverse (MPEP § 818.03(a)).

 Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  


Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
** This application is in condition for allowance except for the presence of claim 10, non-elected invention, without traverse as treated. 
** Examiner’s amendment is also for correcting of grammatical and typographical error of claim 9, in which “the thickness” is corrected as  --a thickness--, since base claim 1 has not yet explicitly mentioned “a thickness”.   Accordingly, 

IN THE CLAIMS:
	** Claim 10 has been canceled.
	** In Claim 9, line 3, change “the thickness”  to  --a thickness--.



Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
 The references of record including Padullaparthi (9,484,711), Parker (2019/0072715), Lambert (2017/0331248), Park (2015/0078703), Yoshida (9,755,097), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed method of manufacturing an optical semiconductor element, or fairly make a prima facie obvious case of the claimed method, in combination with other claimed processing limitations as recited in base claim 1, the inclusion of stacking a plurality of compound semiconductor layers on a first substrate containing a compound semiconductor; dividing the first substrate into small pieces; forming terraces, grooves, walls, and a first mesa for a waveguide on a second substrate containing silicon; jointing at least one small piece to the second substrate after the forming; 
wet-etching the first substrate so as to expose the compound semiconductor layers after the jointing; and forming a second mesa opposite to the first mesa from the compound semiconductor layers; wherein the grooves are formed on both sides of the first mesa, the terraces are formed on both sides of the first mesa and the grooves, and the walls are arranged in an extending direction of each groove.
 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822